Case 4:20-cv-01802 Document 44-4 Filed on 06/29/20 in TXSD Page 1 of 9




                  EXHIBIT 2
   Case 4:20-cv-01802 Document 44-4 Filed on 06/29/20 in TXSD Page 2 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                   )
EVERETT DE’ANDRE ARNOLD, K.B., a                   )
minor by and through his mother and next           )     CIVIL ACTION NO. 4:20-CV-01802
friend, CINDY BRADFORD, and SANDY                  )
ARNOLD                                             )       JURY TRIAL REQUESTED
                              Plaintiffs,          )
                                                   )
       v.                                          )
BARBERS HILL INDEPENDENT SCHOOL                    )
DISTRICT; BARBERS HILL                             )
                                                   )
INDEPENDENT SCHOOL DISTRICT’s
                                                   )
BOARD OF TRUSTEES; GEORGE
                                                   )
BARRERA, in his individual and official            )
capacity; FRED SKINNER, in his individual          )
and official capacity; CYNTHIA ERWIN, in           )
her individual and official capacity; BECKY        )
TICE; in her individual and official capacity;     )
BENNY MAY, in his individual and official          )
capacity, ERIC DAVIS, in his individual and        )
official capacity; CLINT PIPES, in his             )
individual and official capacity; GREG             )
POOLE, in his individual and official capacity;    )
SANDRA DUREE, in her individual and                )
official capacity; MANDY MALONE, in her            )
individual and official capacity, RICK KANA,       )
in his individual and official capacity, RYAN      )
RODRIGUEZ in his individual and official           )
                                                   )
capacity, DOUG ANDERSON, in his
                                                   )
individual and official capacity; KIRVEN           )
TILLIS, in his individual and official capacity.
                              Defendants.

  DECLARATION OF K.B. IN SUPPORT OF PLAINTIFFS’ MOTION FOR
 TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

      I, K.B., of Chambers County, Texas, affirm that:

      1.      My name is K.B.

      2.      I was born on November 14, 2003.


                                               1
    Case 4:20-cv-01802 Document 44-4 Filed on 06/29/20 in TXSD Page 3 of 9




       3.     I started attending school in Barbers Hill Independent School District

(“BHISD”) beginning in August 2010, when I started the first grade.

       4.     In 2017, when I was in the seventh grade at Barbers Hill Middle School

North, I formed my natural hair into locs.

       5.     Growing locs is important to me because it is a part of my Black culture and

heritage. In addition, many of my loved ones, including extended family members with

West Indian roots, have locs and I wanted to emulate them and their culture as part of my

family identity.

       6.     When I first started growing my locs, some of my friends made comments

about my hair. They were surprised and interested that my hair could be formed into locs.

My locs were never disruptive nor did I get any complaints about my locs from my

classmates.

       7.     In August 2018, when I started ninth grade at Barbers Hill High School, my

locs had grown past my earlobes.

       8.     At the start of the 2018–2019 school year, BHISD’s hair policy stated that

“[b]oys’ hair will not extend, at any time, below the eyebrows, below the earlobes, or below

the top of a t-shirt collar. Corn rows and/or dread locks are permitted if they meet the

aforementioned lengths.”

       9.     To comply with BHISD’s hair policy, I began wearing a thin headband and

tying my locs up and back, so they did not extend past my earlobes, neck, or eyebrows.

       10.    Administrators started taking interest in my hair as I continued to grow my

locs. Although I wore my hair off my collar and above my eyebrows and earlobes, school

                                             2
    Case 4:20-cv-01802 Document 44-4 Filed on 06/29/20 in TXSD Page 4 of 9




officials, and specifically Assistant Principal Ryan Rodriguez (“AP Rodriguez”),

constantly reminded me that I had to keep my hair up, even at after school events like

football games and at band practice.

       11.    During my freshman year at Barbers Hill High School, AP Rodriguez

removed me from class at least once per week to ensure my locs complied with the hair

policy. I was typically called down to the office in the middle of the last period of the day,

right before I was about to go home. AP Rodriguez would usually call my mom and warn

her that I needed to keep my hair in compliance with the hair policy. I noticed only my

cousin, De’Andre Arnold, and I were called to the office regarding our hair at this time.

       12.    In August 2019, I started my sophomore year at Barbers Hill High School.

During the Fall semester, I was regularly called out of class. If my hair was tied up and

back so that it did not extend past my earlobes, neck, or eyebrows, I could return to class.

I always complied with the hair policy and returned to class after being called to the office.

       13.    In December 2019, shortly before Winter Break, I learned that BHISD

administrators were going to enforce a new hair policy. I was unaware of what the new

hair policy would entail, but I knew that if my hair was let down below my collar, I would

not be in compliance with the new hair policy. I wore thin headbands to secure my hair

back and was never told I was out of compliance with the hair policy.

       14.    Around this time, Principal Rick Kana called my mom and said the school

would strictly enforce the new hair policy after students returned from Winter Break.

Principal Kana said I would be in compliance with the dress code if I styled my hair in



                                              3
    Case 4:20-cv-01802 Document 44-4 Filed on 06/29/20 in TXSD Page 5 of 9




cornrows and wore them up. He also said it was okay for me to continue wearing my

headband.

       15.    In January 2020, during Winter Break, Principal Kana asked me to send him

a picture of my hair down to ensure it complied with the new hair policy. Principal Kana

said that if my hair was too long, I would have to go to in-school suspension (“ISS”) and

would be barred from attending and participating in all school-related activities, including

sporting events and marching band. I did not send a picture of my hair.

       16.    Classes resumed on January 7, 2020. I did not go to class that day because I

did not have a chance to style my hair in cornrows as Principal Kana suggested. When she

was able to incur the expense, my mom took me to a hairstylist and spent $70 to braid my

hair up and back into cornrows. I returned to school following Winter Break, on January

14, 2020, with my hair up in this style.

       17.    I returned to school on January 14 with my cousin De’Andre and my aunt

Sandy Arnold. When we arrived at the high school campus, De’Andre, Aunt Sandy and I

immediately went to Principal Kana’s office to confirm my hair complied with the hair

policy. I was told that my hair, styled in cornrows as Principal Kana suggested, did not

comply with the new hair policy, and that I could not return to class unless I cut my locs.

       18.    When I got home, my mom called Principal Kana to ask about our previous

conversation where he instructed us how to style my hair. Principal Kana acknowledged

that he told me and my mom that braiding my hair into cornrows would be permissible

under the new hair policy. However, he said there was nothing he could do about BHISD’s

enforcement of the policy because he had a boss over him that did not think my braided

                                             4
    Case 4:20-cv-01802 Document 44-4 Filed on 06/29/20 in TXSD Page 6 of 9




hairstyle would be acceptable. Principal Kana told me that if I did not cut my locs, I would

be sent ISS or an alternative high school. He said that he felt bad but that he had no choice.

          19.   I did not return to school for nearly three weeks because I did not want to cut

my locs and did not want to go to ISS. When I was out of school, my mom picked up

homework packets for me to complete. The homework did not have accompanying

instructions, and I did not know the lesson or assignments that happened during in-class

instruction. The homework was hard, and I did not understand a lot of it, but I could not

get help from my teachers.

          20.   On January 23, 2020, my mom completed a dress code exemption request

form seeking an exemption from BHISD’s hair policy. The school did not respond to my

exemption.

          21.   On January 27, 2020, Christina Beeler filed a grievance with BHISD on my

behalf.

          22.   I went back to school on January 29, 2020 because my mom was worried

that I would face truancy and grade retention issues if I did not go to school. I was

immediately sent to ISS when I returned to Barbers Hill High School because of my locs.

          23.   In ISS, I was not receiving an adequate education. I was placed in a room

with other students, but we each sat in a cubicle square area alone and could not interact

with one another. We could not talk or leave the classroom. We had to ask for permission

to do anything. We even ate lunch alone in our cubicles. It was extremely isolating. I am

a very social person, and it was hard not seeing my friends or engaging with other students.



                                               5
    Case 4:20-cv-01802 Document 44-4 Filed on 06/29/20 in TXSD Page 7 of 9




       24.    In ISS, we had to figure out our schoolwork and homework on our own. Our

ISS teachers were not certified and could not explain our work assignments.

       25.    On February 6, 2020, I had a grievance hearing with Principal Kana and

BHISD’s attorney Hans Graff.

       26.    After my grievance hearing I went back to Barbers Hill High School campus.

Principal Kana told me that I would have to remain in ISS until I cut my locs. I did not

want to go back to ISS but I also did not want to cut my hair because I don’t believe in

cutting locs. Locs are meant to grow long, and I had put in a lot of effort over many years

to help them grow and keep them in the proper formation. Cutting them would be like

cutting off an arm or a leg to me.

       27.    Being punished for my locs took a major emotional toll on me. My mom had

to talk to me every day and every night because I was so upset. I lost my appetite and

interest in activities I enjoyed. I felt very isolated, depressed and alone.

       28.    I stayed home from school from February 6th until February 21st. My mom

picked up my homework from school during this period, but I did not receive any additional

instruction. The homework was often confusing and difficult because I did not have the

benefit of in-class instruction.

       29.    On February 21, 2020, my mom transferred me to Ross S. Sterling High

School in the Goose Creek Consolidated Independent School District so that I could go

back to attending classes and receiving adequate instruction. I miss my friends and teachers

at my old school and wish I could return.



                                               6
    Case 4:20-cv-01802 Document 44-4 Filed on 06/29/20 in TXSD Page 8 of 9




        30.   Before I was forced to leave school in BHISD, school was normal for me. I

would go to class and do my work. I would go to band practice and participate in other

extracurricular activities. I was an A/B student and never got into any trouble. I played

the trombone in the Barbers Hill High School Marching Band. Since transferring to Goose

Creek, I do not participate in any extracurricular activities.

        31.   Shortly after I transferred to Sterling High School, COVID-19 forced us to

start distance learning. My friends and former peers at Barbers Hill High School received

Google Chromebooks and other distance-learning resources that were not available to me

at Sterling High School. I could have benefited from those additional resources but did not

have access to them because I was kicked out of Barbers Hill High School because of my

locs.

        32.   I would like to rejoin band. At BHISD there is typically a summer band camp

where the band members learn the music for the following school year. I participated in

this band camp since the summer before my sophomore year at Barbers Hill High School.

        33.   I want to return to Barbers Hill High School because all of my friends are

there, and I received great educational resources. I have been a student in BHISD since

first grade and would like to return so that I can eventually graduate from Barbers Hill High

School.




                                               7
    Case 4:20-cv-01802 Document 44-4 Filed on 06/29/20 in TXSD Page 9 of 9




I declare, under penalty of perjury, that the foregoing is true and correct.


Dated this 26th day of May, 2020.

                                                          ___________________________
                                                          K.B.

                                                          ___________________________
                                                          Cindy Bradford




                                              8
